Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In compliance with MPEP § 2144.03 (c)1, since the well-known assertion in the prior office action of claims 8, 9, 14, and 15, was not traversed or adequately traversed; all of the well-known assertions taken in the previous office action, are taken as applicant admitted prior arts.	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention.
The claims are generally narrative intended use and indefinite.  The claim recites, “a first base station, predetermining a plurality of bandwidth parts to monitors based on resource reservation information received from at least a second base station.”   The presented language seems to be a result of the operation in a second based station, and it is not clear what the action or function of a first base station was. 
Applicant is advised, during patent application examination, the Office personnel may not read the specification into the claim.  If applicant has intended to claim the operation of the invention as suggested and cited in the specification paragraph ¶ 0076, applicant is invited to revise the above claim language to specifically point out the same.
For compact prosecution purposes, the above presented language was read as a first BS monitors BWPs in accordance a predetermining resource that was included in a resource reservation information received from a second BS. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Zhou,” (US  2020/0404689).
As to claims 1 and 3-5, Zhou discloses a method of wireless communication, (e.g., a method and apparatus for determining bandwidth part unit in a new radio system, see abstract.) 
Zhou discloses the method applicable for, “a first base station, predetermining a plurality of bandwidth parts to monitors based on resource reservation information received from at least a second base station,” or in other words, a first BS monitors bandwidth parts in accordance that were predetermining based on a resource reservation ,message received from a second BS, (e.g.: ¶ 0107, the invention provides two manners for a BS to determine BWP conform configuration information;  ¶ 0108, in a situation where th NR-BS (a second BS) transmits BWP configuration… the LTE BS (a first BS) may request the NR BS to transmit BWP configuration, or passively receive the BWP configuration according to a preset rule (i.e., predetermine) from the NR-BS; ¶ 0109, the non-5G BS may detect (i.e., monitor) the BWP configuration).
Zhou further discloses, “transmitting information indicative of the predetermined bandwidth parts in a radio resource controlling (RRC) message,”  (e.g.: ¶0111, the resource configuration information is then transmit to the UE based on the BWP configuration information;  ¶0128 the BS may delivery the configuration information to a target UE through the upper signaling that may include RRC signaling).
Zhou further teaches, it is ordinary for a NR-BS to transmit and receive reservation information that may include time-frequency resource (e.g., ¶ 0081, “the base station reserves the BWP blank transmission unit, so that the base station may allocate the first transmission resource for the target service data to be transmitted according to the preset non-5G NR communication protocol within the time-frequency range corresponding to the BWP blank transmission unit.) 
Zhou further discloses the BWP configuration information may include timeslot (e.g., ¶ 0119 “the configuration information of the BWP blank transmission unit indicates that the unit duration of a basic BWP blank transmission unit is a time slot, i.e., 0.5 ms, the base station configures 22 BWP blank transmission units in a configuration period.”)
Zhou further teaches the invention supports URLLC traffic (see ¶ 0093).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to claim 1, in view of “Jung,” (US 2019/0313437).
As to claim 2, Zhou discloses the invention substantially, including a method for determining BWP resources from a received BWP configuration.  
Zhou does not explicitly disclose the operational environment include two BWPs configuration.  
However, wireless communications technical environment that includes two or more BWPs was conventional.  For example, in the same field of endeavor, Jung teaches a similar concept that includes communication devices that operate in two or more BWPs environment.  Jung’s teaching includes configuring a communication device in staid environment to transmit resource configuration or resource reservation signal to another device to monitor the BWP resource, see Jung’s abstract, receiving a first BWP configuration, receiving a second BWP configuration.
Thus modifying Zhou, the concept of sending/receiving and monitoring BWP resource from the received BWP configuration information, to include two or more BWPs would have been obvious to an ordinary skilled in the art at the time the invention was filed  to do so. Because the modification would provide more option for resource selection, and enable Zhou’s communication device to select the best BWPs’ resource for communication.  The modification obviously would improve the performance of the devices taught by Zhou.  
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0313437), in view of “Fu,” (2018/0324773).
As to claims 6 and 12,, Jung discloses a method and an apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the following acts (see figures 2-3, ¶¶  0044, 0054: a remote unit 102), including:
receive a predetermined monitoring schedule from a base station, (see ¶¶ 0090-0091, the remote unit may be configured to receive a first and a second bandwidth part configuration); 
select a plurality of bandwidth parts to monitor on a PDCCH based on the received schedule; and monitor the selected bandwidth parts (e.g., ¶¶ 0057, the remote unit monitors PDCCH on  the resources  according to the corresponding search space in the first and the second bandwidth parts; ¶ 0065, 0066, a UE receives a plurality of BWP configuration for corresponding BWP , and the UE may monitor the search space of the corresponding CORESET for at least one PDCCH; in the event or more than one corset or search space for said  PDCCH monitoring;¶ 0091, the method 500 includes monitoring 508 physical downlink control channel candidates on the control resource set according to the corresponding search space in the first downlink bandwidth part; the method 500 includes receiving 510 a physical downlink control channel (PDCCH) on the control resource set according to the corresponding search space (i.e., time frequency)in the first downlink bandwidth part. In such embodiments, the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space,);  

 However, the same is not new.  In the same field of endeavor, Fu teaches an idea of configuring a communication device to monitor each BWP from its respective timeslot.  For example, as shown in figure 11, and ¶ 0119, Fu discloses the UE detects the PDCCH on a BWP with a sequence number m configured by a higher-layer signaling within periodically distributed time slots, for example, within a first time slot of every 10 time slots; and the UE can detect the PDCCH on a BWP with a sequence number q which is indicated by a physical layer signaling.
Fu further suggests that its technique would “effectively operate a base station and the UE with consideration for the system bandwidth and an operation bandwidth of the UE,” (see ¶ 0007), and would “greatly reducing or even eliminating the influence of the adjustment time interval for the user equipment (UE) to convert the BWP on the normal data reception of the UE, which ensures the receiving performance and the throughput level of the received data of the UE”, (see abstract). 
 Thus, incorporating the idea of monitoring BWPs in accordance with the respective timeslots, as suggested by Fu with Jung to enable Jung’s communication devices to effectively operate in a bandwidth that is narrower that a total system bandwidth and eliminate the influence of time interval adjustment, as suggested by Fu, would have been obvious to an ordinary skilled in the art at the time the invention was filed to do to improve Jung’s performance. 
The Official Notice below have been taken as applicant admitted prior art, as indicated in the response to arguments section.
Claims 8, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung-Fu, as applied to claims 1 and 12, in view of what was well known in the art.
As to claims 8, 9, 14, and 15, Jung discloses the invention substantially, including using a plurality of BWPs for or associating with a cell in a communication system.  
Jung does not explicitly disclose using a first BWP with a first cell, or a second BWP with a second cell, or alternatively using a second BWP with both first and second cells. 
Official Notice is taken that an idea of scheduling or associating a BWP with a single cell or with a plurality of cells was well known in the art at the time.
Thus, incorporating the well-known idea with Jung’s invention, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter of engineering design choice that would yield a predictable result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Bunjob Jaroenchonwanit/
Primary Examiner, Art Unit 2466                                                                                                                                                                                            4/3/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 	"To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art…
        	If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. " [MPEP at § 2144.03(c)].  (Emphasis added)